PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,869,203
Issue Date: December 10, 2019
Application No. 29/657,787
Filing or 371(c) Date: July 25, 2018
Attorney Docket No. 0332-000003/USD/04  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.55(g), filed September 01, 2020, to accept a delayed submission of a certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)(1).

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the request is granted.  However, as the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  Petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and 37 CFR 1.323 along with the required fee under 37 CFR 1.20(a) and a copy of this decision. See MPEP § 213.04.

Any questions concerning this matter may be directed to Lead Paralegal Specialist, JoAnne Burke at (571) 272-4584.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions